DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 10602667 B2) in view of Gates (US 0298196 A).

Regarding claim 1, Ritter discloses a harvesting machine, comprising: 
a first rotor (26) rotationally coupled to a chassis; 
a first cover element (28) and a first concave (102) positioned partially around the first rotor to partially define a first cavity for the first rotor; 
a second rotor (26) rotationally coupled to the chassis; 
a second cover element (28) and a second concave (104) positioned partially around the second rotor to partially define a second cavity for the second rotor; and 
a spine (106) separating the first rotor from the second rotor and having a first surface and a second surface, the first and second surface being substantially solid; 
wherein, the spine is coupled to the first cover element and the first concave to partially define the first cavity and the spine is coupled to the second cover element and the second concave to partially define the second cavity. 
Ritter does not disclose wherein the spine has threshing inserts coupled to the first surface and the second surface to facilitate threshing of crop processed by the first and second rotors.
In the same field of endeavor, Gates discloses threshing inserts (B) attached to a solid concave (A) surrounding a threshing rotor (C). It would be obvious to one of ordinary skill in the art to provide the solid spine disclosed by Ritter with threshing inserts, as disclosed by Gates, in view of the teaching by Gates that it is known in the art to provide a threshing rotor with a solid threshing concave having threshing inserts.   

Regarding claim 2, Ritter, of the resultant combination, discloses the harvesting machine of claim 1, wherein the first surface of the spine has a first curved profile directed towards the first rotor and the second surface of the spine has a second curved profile directed towards the second rotor (Fig. 10, 106 curves toward 26).

Regarding claim 3, Ritter, of the resultant combination, discloses the harvesting machine of claim 2, further wherein the threshing inserts are coupled to the spine along the first curved profile and the second curved profile (106 is curved).

Regarding claim 5, the resultant combination discloses (Original) The harvesting machine of claim 1, further wherein the first and second rotor each have a threshing section that extends partially the length of the corresponding first and second rotor, wherein the threshing inserts are positioned along the threshing section (it would be obvious to place threshing inserts in the threshing section).

Regarding claim 6, the resultant combination discloses the harvesting machine of claim 5, further wherein the threshing inserts are only positioned along the threshing section (it would be obvious to place threshing inserts in the threshing section, and it would be obvious to not place the threshing inserts in a section of the rotor not for threshing).

Regarding claim 7, the resultant combination discloses the harvesting machine of claim 1, 
The combination does not disclose wherein the threshing inserts are permanently coupled to the spine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to permanently couple the threshing inserts to the spine. It has been held that making parts integral only requires routine skill in the art (MPEP.2144.04.V.B).

Regarding claim 8, the combination discloses the harvesting machine of claim 1, further wherein the threshing inserts are removeably coupled to the spine.
The combination is silent regarding the threshing inserts being removeably coupled to the spine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the spine with removable threshing inserts. It has been held that making parts separable only requires routine skill in the art (MPEP.2144.04.V.C).

Regarding claim 9, Gates, of the resultant combination, discloses the harvesting machine of claim 8, further wherein the spine has a plurality of coupler receivers (apertures m) formed therein that selectively receive fasteners (bolts n) to couple the threshing inserts to the spine.

Regarding claim 10, the combination discloses the harvesting machine of claim 9. 
The combination does not disclose wherein the coupler receivers are spaced to couple the threshing inserts thereto in a plurality of spacing orientations.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP.2144.05.II.A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach varying numbers of threshing inserts to the spine, resulting in a plurality of spacing orientations. 
	
Regarding claim 12, Ritter, of the resultant combination, discloses the harvesting machine of claim 1, further wherein the spine spans about thirty percent of a circumference of the first rotor and of the second rotor (see Fig. 3).

Regarding claim 17, Ritter discloses a method for manufacturing a harvesting machine, comprising: providing a chassis, a first rotor, a first cover element, a first concave, a second rotor, a second cover element, a second concave, a spine; 
rotationally coupling the first rotor to the chassis along a first axis; 
rotationally coupling the second rotor to the chassis along a second axis; 
coupling the spine to the chassis so at least a portion of the spine is positioned between the first axis and the second axis; 
coupling the first cover element and the first concave to the spine to partially define a first cavity for the first rotor; and 
coupling the second cover element and the second concave to the spine to partially define a second cavity for the second rotor; 
Ritter does not disclose coupling a threshing insert, configured to aid in a threshing process of the first or second rotor, to the spine.
In the same field of endeavor, Gates discloses threshing inserts (B) attached to a solid concave (A) surrounding a threshing rotor (C). It would be obvious to one of ordinary skill in the art to provide the solid spine disclosed by Ritter with threshing inserts, as disclosed by Gates, in view of the teaching by Gates that it is known in the art to provide a threshing rotor with a solid threshing concave having threshing inserts.   

Regarding claim 19, Gates, of the resultant combination, discloses the method of claim 17, further comprising removeably coupling the at least one threshing insert to the spine with a fastener (bolt n).

Regarding claim 20, Gates, of the resultant combination, discloses the method of claim 17, further comprising coupling more than one threshing insert to the spine (multiple inserts B are present).

Regarding claim 21, Ritter, of the combination, discloses the harvesting machine of claim 1, wherein the first cover element and first concave form a majority of a first circumference of the first cavity and the second cover element and the second concave form a majority of a second circumference of the second cavity (see Fig. 3, the spine can be seen to not form the majority of the rotor circumference).
Claims 13- 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 10602667 B2) in view of Bojsen (US 9668424 B2).

Regarding claim 13, Ritter discloses a spine (106) for a dual rotor harvesting machine, comprising: 
a first surface of the spine that is substantially solid and directed towards a first rotor configured to rotate about a first axis; 
a second surface of the spine that is substantially solid and directed towards a second rotor configured to rotate about a second axis; and 
wherein, the spine is coupled to a first cover element (28) and a first concave (102) positioned partially around the first rotor to partially define a first cavity for the first rotor and the spine is coupled to a second cover element (28) and a second concave (104) to partially define a second cavity for the second rotor.
Ritter does not disclose at least one threshing insert positioned on the first surface and at least one threshing insert positioned on the second surface, wherein the threshing inserts are extensions from the corresponding first and second surface that assist the threshing process of the first and second rotor.
In the same field of endeavor, Bojsen discloses threshing inserts (guide vanes 52) coupled to surfaces facing a threshing rotor to assist in the threshing process (col. 4 lines 36-40: 52 helps convey crop rearwardly). 
It would be obvious to one of ordinary skill in the art to provide the spine disclosed by Ritter with threshing inserts, as disclosed by Bojsen, as a way of aiding the conveyance of crop rearwardly during threshing.  

Regarding claim 14, Ritter, of the resultant combination, discloses the spine of claim 13, further wherein the first surface and the second surface are positioned at least partially between the first and second rotor (see Fig. 3, 10-12).

Regarding claim 15, Ritter, of the resultant combination, discloses the spine of claim 13, further wherein the first and second surface have an arced profile (see Fig. 3, 10-12).

Regarding claim 16, Bojsen, of the resultant combination, discloses the spine of claim 13, further wherein the at least one threshing insert is removeably coupled to the first and second surface. 
The combination does not disclose wherein the number and spacing of the threshing inserts on each of the first and second surface is variable.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP.2144.05.II.A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach varying numbers of threshing inserts to the spine, resulting in varying spacings. 

Regarding claim 22, Ritter, of the combination, discloses the spine of claim 13, wherein the first cover element and first concave form a majority of a first circumference of the first cavity and the second cover element and the second concave form a majority of a second circumference of the second cavity (see Fig. 3, the spine can be seen to not form the majority of the rotor circumference).




Response to Arguments

Applicant’s arguments dated 5/24/22 with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2321019 A discloses threshing inserts coupled to a substantially solid concave. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671